Citation Nr: 0933975	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  05-39 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The RO, in pertinent part, denied 
entitlement to service connection for a skin condition.  

The Veteran has also appealed a November 2005 rating 
decision, wherein the RO awarded service connection for PTSD 
and assigned an initial 10 percent rating.  During the course 
of the appeal, in a March 2006 statement of the case (SOC), 
the RO increased the disability rating for PTSD to 50 percent 
retroactive to the effective date of service connection.  The 
Veteran maintains that an even higher rating is warranted and 
as such, his claim remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an 
increased disability rating, the claimaint will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded). 

The Veteran presented testimony before the Board in January 
2008.  The transcript has been obtained and associated with 
the claims folder.

The matters were previously before the Board in July 2008 and 
remanded for further development and adjudication.  The 
claims have been returned to the Board.  The Board notes the 
Veteran responded to the July 16, 2009, supplemental 
statement of the case (SSOC) and requested 30 days from the 
date of mailing of the SSOC to obtain additional evidence; 
however, the Veteran did not submit the evidence in the 
specified timeframe and thus, the Board has proceeded in 
adjudication of the claims.  There is no prejudice the 
Veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The competent medical evidence of record does not contain 
any currently diagnosed skin condition that is related to the 
Veteran's active military service on any basis.

3.  From the initial award of service connection, the 
Veteran's PTSD has had a serious impact on occupational and 
social functioning due to sleep disturbances, nightmares, 
hypervigilant behavior, anger and irritability managed by 
avoidance behavior, some exaggerated startle response, 
intrusive thoughts, numbing, and difficulty establishing and 
maintaining effective work and social relationships.

4.  Since the effective date of service connection, the 
evidence does not show that the Veteran's PTSD symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a skin condition are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as information regarding what 
parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. § 3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in October 
2004, May 2005, September 2005, February 2006, and August 
2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  Notice pursuant to the Dingess 
decision was sent in March 2006.    

Service connection for PTSD was awarded in a November 2005 
rating decision.  The claim on appeal arises from the 
Veteran's disagreement with the initial disability evaluation 
assigned following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Regardless, pursuant to 
Board Remand in July 2008, an additional VCAA letter was 
issued to the Veteran in August 2008, which notified him that 
he should submit evidence showing that his service connected 
PTSD had increased in severity.  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In August 2008, the RO sent 
the Veteran a VCAA letter, which set forth the evidence 
necessary to satisfy the claim for a higher initial rating 
for PTSD, i.e. the RO set forth the specific rating criteria 
from 10 percent to 100 percent for evaluating psychiatric 
disabilities.  The Veteran's lay assertions of effects of the 
service-connected disability on employment and his daily life 
indicate an awareness of the evidence necessary to 
substantiate the claim for a higher evaluation and no further 
analysis in that regard is necessary.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post service private and 
VA medical records, reports of VA examination, lay 
statements, and the transcript from the January 2008 Board 
hearing.  The Veteran has not identified any other evidence 
which has not been obtained.

The Board notes in the July 2008 Remand, the RO was 
instructed to obtain the records of Dr. V from 1970 to the 
present.  In the August 2008 letter, the Veteran was asked to 
provide the complete names and addresses of any private 
providers.  VA Form 21-4142, Authorization and Consent to 
Release Information, was included for the private provider.  
To date, the Veteran has not submitted the requested 
information.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist is by no 
means a one-way street, and a Veteran's obligation to provide 
certain facts, in this case by submission of a completed 
consent form to obtain records, is not an impossible or 
onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Any further attempts to obtain these records would 
be futile.  38 C.F.R. § 3.159(c)(1).
 
As noted in the Introduction, the Veteran responded to the 
July 16, 2009, SSOC and requested 30 days from the date of 
mailing of the SSOC to obtain additional evidence; however, 
the Veteran did not submit the evidence in the required 
timeframe.  Moreover, the Veteran indicated that he was 
unemployed, which is already documented in the record.  While 
he indicated his employer was going to submit an application 
for Social Security benefits, there is no indication this has 
been done to date and clearly, no benefits have been denied 
or awarded.  Based on this, the Board's decision to proceed 
in adjudicating these claims does not, therefore, prejudice 
the Veteran in the disposition thereof.  See Bernard, 4 Vet. 
App. at 392-94.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A. Skin Condition

The Veteran contends that he is entitled to service 
connection for a skin condition.    He has set forth no 
specific allegations with regard to service incurrence, but 
simply maintains that he has a "dermatological 
disorder...consequential to his military service."  See 
Appellant's Post-Remand Brief dated in July 2009.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

In this regard, while it appears the Veteran was treated for 
ringworm on the legs in April 1969, and for tinea pedis and 
corporis on the bilateral feet and inner thighs in August 
1969, there were no further complaints in service.  On his 
January 1970 separation report of medical history, the 
Veteran denied any skin diseases.  The January 1970 report of 
examination prior to separation was similarly negative for a 
skin condition.  

The mere fact that Veteran had ringworm and tinea pedis and 
corporis in 1969 is not enough to establish that a chronic 
skin condition manifested during his active duty service.  38 
C.F.R. § 3.303(b).  Post-service, the first complaints with 
respect to the skin are dated in February 1999, some 30 years 
after the Veteran's separation from active military service.  
At that time, records from Maryvale Hospital show the Veteran 
had cysts drained on the back of his neck.  The providers 
felt the Veteran had a multi-nodular goiter.

Private medical records from Arizona Skin and Laser dated in 
October 2002 show the Veteran was treated for seborrheic 
keratosis and acrochordon on his back, neck, and axillary 
region.  He was treated for seborrheic keratosis and 
neoplasms on his back in January 2004.  VA outpatient 
treatment records were negative for treatment of any other 
skin condition. 

This lengthy period without treatment (between separation 
from service in 1969 and the treatment for cysts on the back 
of the neck in 1999) weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  The Board notes that no medical 
professional, to include the April 2005 and February 2009 VA 
examiners, has provided any opinion linking any current skin 
condition to any aspect of the Veteran's period of service.  

The Board also notes that the skin problems shown today are 
entirely different from the skin problems (ringworms and 
tinea pedis and corpus) he experienced during service.  
Specifically, the April 2005 VA examiner indicated that cysts 
on the center of the Veteran's back and occipital area just 
above his neck, had no relationship to the Veteran's period 
of service.  The February 2009 VA examiner opined that a 
history of cysts on the posterior neck had no relation to 
tinea pedis and corpus treated during service.  The examiner 
reasoned that the Veteran had not been treated for tinea 
since service.  The examiner further indicated that there was 
no current evidence of tinea or in the 12 months prior to the 
examination.  In fact, the physical examination itself 
revealed no skin or systemic symptoms other than a small 
central surface pore on the posterior neck.  The Veteran 
himself informed the examiner that cysts on the neck and 
chest had healed and denied any skin abnormalities.  

In short, a chronic skin condition was not shown during 
service nor has there been any evidence of treatment for 
ringworm or tinea pedis or corporis subsequent to his 
discharge from service.   38 C.F.R. § 3.303.  Furthermore, 
while the Veteran was treated for cysts in 1999 and 
seborrheic keratosis in 2002 and 2004, there is no medical 
evidence of record linking either condition to any aspect of 
the Veteran's period of service.  

Finally, the evidence must show that the Veteran currently 
has the disability for which benefits are being claimed.  
Such is not the case in the instant matter with respect to 
this claim as the most recent VA examination found no 
evidence of a skin condition.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  While 
the Veteran has reported skin complaints since his discharge 
from service, and has indicated that he has treated them with 
over the counter balm, and he is competent to report 
symptoms, post-service examinations have revealed no chronic 
skin disability.  Absent evidence of a current skin 
condition, there is no basis upon which to award service 
connection.  See Hickson, supra.

Though the Veteran contends that he currently has a chronic 
skin condition that is a related to his military service, 
there is no medical evidence on file supporting the Veteran's 
assertion and his statements do not constitute competent 
evidence of a medical diagnosis or nexus opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence 
is not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   

B.  PTSD

Historically, in initiating the instant appeal, the Veteran 
disagreed with the original assignment of the 10 percent 
evaluation following the award of service connection for 
PTSD.   As such, the severity of the disability at issue is 
to be considered over the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  As 
noted in the Introduction, in the March 2006 SOC, the RO 
awarded an increased 50 percent disability rating retroactive 
to the original grant of service connection.  His claim 
remains in appellate status.  AB, 6 Vet. App. at 38.

The Veteran maintains that a higher initial rating is 
warranted for his PTSD because it causes symptoms that 
include, but are not limited to, sleeplessness, nightmares, 
irritability, anxiety, poor concentration, and depression.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran's PTSD disability has been assigned a 50 percent 
rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
this code section, a 50 percent disability evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board has thoroughly reviewed all the evidence of record.  
After careful consideration, the Board finds, as is explained 
below, that the Veteran's PTSD most closely approximates the 
criteria for the current 50 percent rating assigned.  
38 C.F.R. § 4.7.

In this regard, VA outpatient treatment records show the 
Veteran was formally diagnosed with PTSD in February 2005.  
Treatment notes dated in February 2005 show that while the 
Veteran endorsed sleeplessness, flashbacks, avoidance 
behavior, intrusive thoughts, hypervigilance, and 
hyperstartle response, he denied hallucinations and suicidal 
or homicidal ideation.  The Veteran was groomed and oriented 
in all spheres.  The Veteran had normal speech.  His affect 
was constricted, but his thought process and content were 
normal.  Insight and judgment were good.  There was some 
impairment in recent memory. 

Upon VA examination in April 2005, the Veteran complained of 
nightmares, sleeplessness, occasional flashbacks, intrusive 
thoughts, emotional numbing, problems with intimacy, and 
social isolation.  He maintained employment as a truck 
driver.  Mental status examination showed the Veteran to be 
oriented in all spheres.  Affect was flat.  Mood was 
depressed and anxious.  Thought process was linear and goal 
directed with no evidence of psychosis.  Speech was of normal 
rate and rhythm.  Judgment was impaired and insight was 
improving with treatment.  Memory and concentration were 
poor.  The Veteran denied suicidal or homicidal ideation.  

The Veteran was assigned a Global Assessment of Functioning 
Scale Score (GAF) of 45, which according to the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
of the American Psychiatric Association (DSM-IV), is 
indicative of serious symptoms.  The examiner noted that PTSD 
had occupational impairment to the extent that the Veteran 
had difficulty remembering if he brought everything he needed 
when he left his truck.  The examiner indicated that his 
choice of occupation gave him freedom from supervision and 
allowed him to keep moving, but that the job was self-
limiting because the Veteran chose his truck routes based on 
his stress reactions.  The examiner indicated that the 
Veteran's GAF was the highest of 70 in the past year, which 
was indicative of only mild symptoms.  

Records from the Vet Center dated between 2004 and 2006 show 
the Veteran repeatedly complained of nightmares, intrusive 
thoughts, isolation, depression, and anxiety.  An entry dated 
in December 2006 reveals the Veteran was oriented times 
three.  His affect was appropriate and memory was normal.  
Judgment was fair. The Veteran reported some alcohol inducted 
hallucinations and passive suicidal ideation.  The Veteran 
denied homicidal ideation. 

VA outpatient treatment records dated between June 2005 and 
May 2006 show continued treatment for PTSD.  The Veteran was 
found to have no psychotic symptoms.  While he continued to 
endorse irritability and social isolation, the Veteran 
repeatedly denied homicidal and suicidal ideation, as well as 
auditory or visual hallucinations.  In May 2006, the judgment 
and insight were noted to be fair. The Veteran's memory was 
good.  Affect was constricted, but speech was regular and the 
Veteran was groomed.  The Veteran was assigned a GAF of 55 
indicative of moderate symptoms.    

VA outpatient treatment records dated between June 2006 and 
June 2007 show the Veteran endorsed avoidance behavior and 
social isolation.  He repeatedly denied suicidal and 
homicidal ideation, as well as hallucinations.  His insight 
and judgment were continuously rated between fair and 
adequate.  Speech was repeatedly normal.  Memory remained 
intact.  His affect ranged from flat in August 2006 to full 
in March 2007.  His GAF score remained at 55, indicating 
moderate symptoms.   

In January 2008, the Veteran testified before the Board that 
he had anxiety attacks one to two times per week, but this 
was not confirmed by the objective medical evidence.  He 
further testified that he had nightmares, sleeplessness, 
depression, and thoughts of suicide in the past.  He also 
indicated that he was not married because of his PTSD and 
continued to isolate himself.

VA outpatient treatment records dated between August 2007 and 
October 2008 noted continued complaints of irritability, and 
avoidance behavior.  The Veteran reported hyperstartle 
response and hypervigilance in July 2007 and January 2008.  
However, the Veteran was repeatedly found to be neat and his 
speech was normal.  The Veteran was oriented in all spheres.  
He denied suicidal and homicidal ideation on all occasions.  
His affect ranged from full to flat.  His GAF scores ranged 
from 65 in June 2007 (mild symptoms) to 45 (serious symptoms) 
in October 2008.  

The Board notes that an April 2008 VA outpatient treatment 
record indicated that the Veteran was unable to work 
secondary to PTSD.  However, this was not supported by the 
evidence of record as another entry dated in April 2008 and 
those dated thereafter, show the Veteran maintained 
employment as a truck driver. 

Records from the Vet Center dated between 2006 and 2008 show 
the Veteran was participating in group therapy.  The records 
note continued complaints of anger, irritability, nightmares, 
anxiety, isolation, and intrusive thoughts.  

Upon VA examination in February 2009, the Veteran reported 
restless sleep.  He indicated that he had daily intrusive 
thoughts, but no flashbacks since the last examination.  The 
Veteran denied suicidal ideation.  There was some exaggerated 
startle response for unexpected noise.  The Veteran reported 
hypervigilant behavior in crowded and public places.  He 
endorsed avoidance behavior.  The Veteran denied a current 
occupation.  The Veteran managed his personal hygiene and 
grooming.  

Mental status examination showed the Veteran's memory to be 
satisfactory.  The Veteran was oriented in all spheres.  His 
speech was normal.  Thought process was adequate.  Continuity 
of thought was relevant and goal-directed.  There was no 
homicidal or suicidal ideation.  There were no delusions.  
Affect was restricted.  Judgement was adequate and insight 
was fair.  The Veteran was again assigned a GAF of 45 
indicative of serious symptoms.  The examiner indicated that 
the Veteran's depression and anxiety were components of the 
PTSD and not separate disorders.  The examiner concluded the 
current symptomatology relating to PTSD included sleep 
disturbances, nightmares, hypervigilant behavior, anger and 
irritability managed by avoidance behavior, some exaggerated 
startle, daily intrusive thoughts, and significant levels of 
numbing of general responsiveness related to PTSD.  Based on 
these, the examiner found the degree of impairment to be 
serious as delineated by the GAF score of 45.  

In sum, based on the evidence delineated above, an initial 
evaluation in excess of 50 percent, to include "staged" 
ratings, is not warranted.  While there is evidence that PTSD 
has had a serious impact on occupational and social 
functioning, the evidence does not show PTSD symptomatology 
consistent with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.  38 C.F.R. § 4.130; see 
Fenderson, 12 Vet. App. at 126.  

The Veteran's sleep disturbances, nightmares, hypervigilant 
behavior, anger and irritability managed by avoidance 
behavior, some exaggerated startle, intrusive thoughts, 
numbing, and difficulty establishing and maintaining 
effective work and social relationships have been provided 
for in the current 50 percent rating.  Any reference to 
suicidal ideation was passive only, with no active plan or 
intent.  Should the Veteran's disability change in the 
future, a higher evaluation may be assigned.

In the present case, while the Veteran is not currently 
working, the evidence does not reflect that the Veteran's 
PTSD has caused marked interference with employment beyond 
that already contemplated in the assigned evaluation or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 136; Gilbert, 1 Vet. App at 55-57.   


ORDER

Entitlement to service connection for a skin condition is 
denied.

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


